EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Applicants’ attorney, Kristine Yates, on 03/312021.

The application has been amended as follows: 
1. (CURRENTLY AMENDED) A system comprising:
one or more computer readable storage media; and
program instructions stored on the one or more computer readable storage media that, when executed by at least one processor, cause the at least one processor to at least:
initiate rendering of an email attachment within an email application including a reading pane comprising content of an email, the email attachment comprising a file created via a collaboration application that is distinguished from the email application; and
subsequent to opening the file in the email application:
in response to detecting a selection of at least a portion of content of the email attachment, enabling display of a contextual menu associated with the email attachment, the contextual menu including at least one contextual action;
in response to activating the at least one contextual action, create a task object  including an action corresponding to the file;  
create a reference point within the file, where access to the reference point is provided, via the email application, in response to receiving an indication of interest made with respect to the task object; and 
assign, via the email application, the task object to at least one collaborator of the file.

3.  (CURRENTLY AMENDED) The system of claim 1, wherein the portion of content of the  email attachment and the reading pane are displayed side by side within the email application.

6.  (CURRENTLY AMENDED) The system of claim 1, wherein  the program instructions, when executed by the at least one processor, further cause the at least one processor to display the task object in the reading pane when the task object is assigned to the at least one collaborator. 

7.  (CURRENTLY AMENDED) The system of claim 1, wherein  the program instructions, when executed by the at least one processor, further cause the at least one processor to activate the at least one contextual action in response to a selection of [[a]] the at least one contextual action . 

10.  (CURRENTLY AMENDED) A computer-implemented method for assigning a task associated with an email attachment, the method comprising:
initiating rendering of the email attachment in a user interface of an email application, the email attachment comprising a file created via a collaboration application that is distinguished from the email application; and
: 
in response to detecting a selection of at least a portion of content of the email attachment, enabling display of a contextual menu associated with the email attachment, the contextual menu including at least one contextual action; 
in response to activating the at least one contextual action, creating a task object including an action corresponding to the file and a reference point within the file, where access to the reference point is provided, via the email application, in response to receiving an indication of interest made with respect to the task object; and
assigning, via the email application the task object to at least one collaborator of the file.

17.  (CURRENTLY AMENDED) A computing apparatus comprising:
one or more computer readable storage media; and
an email application embodied at least in part in program instructions stored on the one or more computer readable storage media and comprising:
an email attachment displayed in a user interface for collaborating among a plurality of collaborators of the email attachment, the email attachment comprising a file created via a collaboration application[[,]] that is distinguished from the email application;
a contextual menu displayed in response to detecting a selection of at least a portion of content of the email attachment, the contextual menu including at least one contextual action;
a task object, created subsequent to opening the file in the email application and in response to activating the at least one contextual action,  assigned, via the email application, to at least one collaborator of the file; and
 selection of at least the portion of content of the email attachment, where access to the reference point is provided, via the email application, in response to an indication of interest made with respect to the task object.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN NGUYEN whose telephone number is (571)272-3971.  The examiner can normally be reached on Monday-Friday 9-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-2727952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 





/DUSTIN NGUYEN/Primary Examiner, Art Unit 2446